First Commercial Bank v Grand Grace Holding, LLC (2020 NY Slip Op 02548)





First Commercial Bank v Grand Grace Holding, LLC


2020 NY Slip Op 02548


Decided on April 30, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2020

Friedman, J.P., Kapnick, Webber, Oing, JJ.


11435 654760/16

[*1]First Commercial Bank, Plaintiff-Respondent,
vGrand Grace Holding, LLC, et al., Defendants-Appellants.


Kaiser Saurborn & Mair, P.C., New York (Henry L. Saurborn, Jr. of counsel), for appellants.
Kevin Kerveng Tung, P.C., Flushing (Kevin K. Tung of counsel), for respondent.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered on or about November 30, 2018, which, upon reargument, granted plaintiff's motion to extend its time for service under CPLR 306-b, unanimously affirmed, without costs.
The motion court correctly considered the merit of the cause of action and the lack of prejudice to defendants in extending plaintiff's time to serve (see Leader v Maroney, Ponzini & Spencer , 97 NY2d 95, 105-106 [2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2020
CLERK